Citation Nr: 0020259
Decision Date: 08/02/00	Archive Date: 09/08/00

DOCKET NO. 98-16 191               DATE AUG 02, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for residuals, shrapnel wound,
left arm.

2. Entitlement to service connection for residuals, gunshot wound,
scalp.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to an initial compensable evaluation for scars of
the head and face, residuals of lacerations.

5. Entitlement to an initial compensable evaluation for residuals
of a laceration of the abdominal wall.

6. Entitlement to an initial evaluation in excess of 50 percent for
post-traumatic stress disorder.

7. Entitlement to an initial evaluation in excess of 20 percent for
lower leg injury, tibial nerve area, with chronic pain and history
of scar neuroma from extensive laceration and loss of saphenous
vein.

8. Entitlement to an initial evaluation in excess of 10 percent for
headaches, with history of memory loss.

9. Entitlement to an initial evaluation in excess of 10 percent for
chronic low back pain.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active duty from October 1986 to August 1995. 
This case comes before the Board of Veterans' Appeals (hereinafter
Board) on appeal from the Department of Veterans Affairs
(hereinafter VA) regional office in Montgomery, Alabama
(hereinafter RO).

The veteran raised the issues of entitlement to service connection
for "lack of energy" in September 1995, and "lacerations inside my
mouth" in May 1997.  In a statement received in February 1998, he
raised the claim of clear and unmistakable error in the rating
decision dated in February 1996.  Further, at his personal hearing

2 -

before the Board in March 2000, the veteran raised the issues of
entitlement to service connection for arthritis of the left leg,
secondary to his service-connected left leg disorder, and residuals
of a shrapnel wound of the scalp. These issues have not been
developed for appellate review and are therefore referred to the RO
for appropriate disposition.

The issues of entitlement to initial compensable evaluations for
scars of the head and face, residuals of lacerations and for
residuals of a laceration of the abdominal wall, as well as initial
evaluations in excess of the assigned ratings for post-traumatic
stress disorder, lower leg injury, and headaches, with history of
memory loss are addressed in the remand portion of this decision.

FINDINGS OF FACT

1. There is no medical evidence of record that the veteran
currently has residuals of a gunshot wound of the scalp.

2. There is no medical evidence of record that the veteran
currently has bilateral hearing loss for VA purposes.

3. Shrapnel wounds of the left arm were incurred in combat.

CONCLUSIONS OF LAW

1. The claims of entitlement to service connection for residuals,
gunshot wound, scalp, and bilateral hearing loss are not well
grounded. 38 U.S.C.A. 5107 (West 1991).

2. Residuals, shrapnel wounds, left arm were incurred in service.
38 U.S.C.A. 1110, 1131, 5107 (West 1991).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, establishing service connection for a disability
requires the existence of a current disability and a relationship
or connection between that disability and a disease or injury
incurred in service. 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303, 3.304
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau
v. Derwinski, 2 Vet. App. 141, 143 (1992). In order for a claim to
be well grounded, there must be (1) medical evidence of a current
disability; (2) medical evidence, or in certain circumstances lay
evidence, of in-service incurrence or aggravation of a disease or
injury; and (3) medical evidence of a nexus between the asserted
in-service injury or disease and the current disability. See Caluza
v. Brown, 7 Vet. App. 498, 506 (1995), affd per curiam, 78 F.3d 604
(Fed. Cir. 1996) (table).

Where the determinative issue in a case involves medical causation
or etiology or a medical diagnosis, competent medical evidence to
the effect that the claim is "plausible" or "possible" is required.
Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997). Evidence submitted in
support of a claim "must ... be accepted as true for the purpose of
determining whether the claim is well grounded ... [except] when
the evidentiary assertion is inherently incredible or when the fact
asserted is beyond the competence of the person making the
assertion." King v. Brown, 5 Vet. App. 19, 21 (1993).

I. Hearing Loss

The veteran seeks entitlement to service connection for bilateral
hearing loss. As noted above, to establish service connection for
a claimed disability, the facts, as shown by evidence, must
demonstrate that a disease or injury resulting in current
disability was incurred during active service or, if pre-existing
active service, was aggravated therein. 38 U.S.C.A. 1110, 1131; 38
C.F.R. 3.303. Service connection may also be granted on a
presumptive basis in the case of an organic disease of the nervous
system (sensorineural hearing loss), if the evidentiary record
demonstrates that sensorineural hearing loss manifested itself to
a degree of 10

4 - 

percent or more within one year of separation from service. 38 U.S.
C.A. 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R.
3.303(b), 3.307, 3.309(a) (1999). Notwithstanding the applicable
presumptive period, direct service connection may be established by
evidence demonstrating that a disease or injury was in fact
incurred or aggravated during active service. 38 C.F.R. 3.303(d).
Service connection for impaired hearing is subject to additional
requirements:

[I]mpaired hearing will be considered to be a disability when the
auditory threshold in any of the frequencies 500, 1000, 2000, 3000,
or 4000 Hertz is 40 decibels or greater; or when the auditory
thresholds for at least three of the frequencies 500, 1000, 2000,
3000, or 4000 Hertz are 26 decibels or greater; or when speech
recognition scores using the Maryland CNC Test are less than 94
percent.

38 C.F.R. 3.385 (1999). Application of the regulation shows that
the veteran had normal hearing, bilaterally, for VA purposes as
documented in service. His service separation examination,
conducted in 1995, found pure tone thresholds in the right ear for
the frequencies of 500 hertz, 1,000 hertz, 2,000 hertz, 3,000
hertz, and 4,000 hertz, were 25 decibels, 5 decibels, 5 decibels,
5 decibels, and 5 decibels, respectively. Puretone thresholds in
the left ear for the frequencies of 500 hertz, 1,000 hertz, 2,000
hertz, 3,000 hertz, and 4,000 hertz, were 15 decibels, 10 decibels,
10 decibels, 5 decibels, and 10 decibels, respectively.

After service separation, a VA examination was conducted in
September 1995. It was reported that the veteran's hearing was
within normal limits, bilaterally. Pure tone thresholds were 10
decibels for the frequencies of 500 hertz, 1,000 hertz, 2,000
hertz, 3,000 hertz, and 4,000 hertz, bilaterally. Speech audiometry
revealed speech recognition ability of 100 percent, bilaterally.

A VA audiological examination conducted in February 1998, found
pure tone thresholds in the right ear for the frequencies of 500
hertz, 1,000 hertz, 2,000 hertz,

- 5 -

3,000 hertz, and 4,000 hertz, were 10 decibels, 10 decibels, 10
decibels, 5 decibels, and 10 decibels, respectively, and in the
left ear for the frequencies of 500 hertz, 1,000 hertz, 2,000
hertz, 3,000 hertz, and 4,000 hertz, puretone thresholds were 10
decibels, 10 decibels, 10 decibels, 15 decibels, and 15 decibels,
respectively. Speech reception thresholds were reported as 96
percent, bilaterally. The audiologist opined that the results
suggested hearing within normal limits in the right ear and hearing
within normal limits through 4000 hertz, with a moderate loss at
6000 to 8000 hertz in the left ear. At a general VA examination
conducted in February 1998, the veteran gave a history of exposure
to combat and considerable high noise levels that "left him with
impaired hearing." The diagnoses included high frequency hearing
loss in both ears, secondary to noise exposure.

Most important to the veteran's claim of entitlement to service
connection for bilateral hearing loss is the existence of a current
disability. The existence of a current disability is the
cornerstone of a claim for VA disability compensation. 38 U.S.C.A.
1110, 1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328
(1997) (holding that the VA's and United States Court of Appeals
for Veterans Claims (hereinafter Court) interpretation of sections
1110 and 1131 of the statute as requiring the existence of a
present disability for VA compensation purposes cannot be
considered arbitrary and therefore the decision based on that
interpretation must be affirmed); see also Caluza, 7 Vet. App. at
505; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau,
2 Vet. App. at 143. The veteran testified at a personal hearing
before the Board in March 2000, that he was attached to an
artillery unit during the Persian Gulf War and was exposed to noise
while working with power tools and on engines, as well as during
combat. The Board has no reason to doubt the veteran's testimony.
It is competent evidence that he was exposed to such noise in
service. However, the findings of the audiometry examinations in
service and the VA examinations subsequent thereto, fail to meet
the criteria required under 38 C.F.R. 3.385. In this case, no
medical evidence has been presented or secured to render plausible
a claim that the veteran has bilateral hearing loss for VA
purposes. Accordingly, the claim of entitlement for service
connection for bilateral hearing loss is not well grounded. 38
U.S.C.A. 5107(a).

6 -

II. Gunshot Wound, Scalp

The veteran's service medical records reveal that the veteran's
entrance examination dated in May 1986, reported a fresh foreign
body on the scalp from a gunshot wound the previous night.
Thereafter, a private medical report indicated that a pellet from
a gunshot wound from the veteran's scalp was removed in September
1986. The examiner stated that the veteran did well
postoperatively, was healing well, and "should not have any
complications." The remainder of the veteran's service medical
records are negative for any findings of residuals of this
preservice injury.

Subsequent to service separation, at a VA examination conducted in
September 1995, the veteran provided a history of being shot with
a shotgun in "1991 " (sic) and the removal of pellets from the skin
of his skull. No findings of residuals of this incident were found
on examination, although currently service-connected scars on the
forehead and above the left eye were reported. The diagnoses
included status post head wound with a shotgun in 1986. A VA
examination conducted in February 1998, did not report residuals of
a gunshot wound, or any wound to the head other than the service-
connected scars of the superolateral inferior aspect of the left
orbit.

The evidence of record is clear that the veteran entered military
service with a foreign body on the scalp from a preexisting gunshot
wound. Service connection for a disability may be established based
on aggravation of disease or injury which preexisted service when
there is an increase in disability during service unless there is
a specific finding that the increase in disability is due to the
natural progress of the disease. 38 U.S.C.A. 1153 (West 1991); 38
C.F.R. 3.306(a) (1999).

The presumption of aggravation is generally triggered by evidence
that a preexisting disability has undergone an increase in severity
in service. See Maxson v. West, 12 Vet. App. 453, 460 (1999). There
is no evidence of record that the veteran's preexisting gunshot
wound underwent an increase in disability during the veteran's
period of service. The pellet from the gunshot wound was removed
soon

- 7 -


after service entrance and there were no other findings regarding
this injury in the veteran's service medical records. Accordingly,
the presumption of aggravation does not attach. Verdon v. Brown, 8
Vet. App. 529, 538 (1996). Additionally, the current medical
evidence of record does not reveal any residuals of a gunshot
wound. Accordingly, the veteran's claim of entitlement to
residuals, gunshot wound, scalp, is not well grounded.

III. Shrapnel Wound, Left Arm

In the case of any veteran who engaged in combat with the enemy in
active service during a period of war, the VA shall accept as
sufficient proof of service-connection of any disease or injury
alleged to have been incurred in or aggravated by such service
satisfactory lay or other evidence of service incurrence or
aggravation of such injury or disease, if consistent with the
circumstances, conditions, or hardships of such service,
notwithstanding the fact that there is no official record of such
incurrence or aggravation in such service. 38 U.S.C.A. 1154(b)
(West 1991).

Nevertheless, in the determination of whether a claim for service
connection for a disability is well grounded in the case of a
veteran claiming that a disability was incurred during combat, the
Court has held that application of section 1154(b) is largely
superfluous because, in determining well groundedness, only the
evidence in support of the claim is to be considered and generally
a presumption of credibility attaches to that evidence in order to
decide whether or not any VA claimant - not just a combat veteran -
has sustained the claimant's burden of submitting a well grounded
claim. Kessel v. West, 13 Vet. App. 9 (1999).

Although the veteran's service medical records are negative for any
findings of such an injury, the veteran testified before the Board
in March 2000, that while serving in combat in 1991 during the
Persian Gulf War he incurred shrapnel wounds to his left arm.
Accordingly, the veteran's testimony provides evidence of service
incurrence for the purpose of determining whether the veteran's
claim of entitlement to service connection for residuals of a
shrapnel wound, left arm, is well grounded. Additionally, the Board
finds that the record provides medical evidence of a current

8 -

disability and a nexus between the current disability and service.
See Caluza, 7 Vet. App. at 506. A VA examiner in September 1995,
found residuals of such an injury, and related the residuals to the
injury in 1991. Accordingly, the Board finds that the veteran's
claim of entitlement to service connection for residuals, shrapnel
wound, left arm, is well grounded.

Although evidence of service incurrence of a disease or injury s
usually shown by reference to a veteran's service medical records,
section 1154(b) of the statute relaxes the evidentiary requirements
for adjudication of certain combat-related VA disability
compensation claims. 38 U.S.C.A. 1154(b). There are three
sequential determinations that must be made when a combat veteran
seeks to show service incurrence using section 1154(b). Collette v.
Brown, 82 F.3d 389, 392-93 (Fed.Cir. 1996). First, it must be
determined whether the veteran has proffered "satisfactory lay or
other evidence of service incurrence or aggravation of such injury
or disease. 38 U.S.C.A. 1154(b). Second, it must be determined
whether the proffered evidence is "consistent with the
circumstances, conditions, or hardships of such service" (even
though there is no official record of such incurrence or
aggravation in service). Collette, 82 F.3d at 392-93. If the
veteran satisfies the first two inquiries, then the VA "shall
accept" the veteran's evidence as "sufficient proof of service
connection unless the [VA] rebuts service connection by "clear and
convincing evidence to the contrary." Id.

In the instant case, the record fails to present "clear and
convincing evidence" to rebut the veteran's testimony that a
shrapnel wound to his left arm was incurred in service. The
veteran's personnel records reflect duty in Southwest Asia in 1991.
His testimony is "consistent with the circumstances, conditions, or
hardships of such service." Collette, 82 F.3d at 392-93. A VA
examination conducted in September 1995, reported a few black spots
under the skin of the left arm which were noted as remains of the
shrapnel wound. The diagnoses included status post shrapnel wound
of the left arm in 1991. Accordingly, service connection for
residuals, shrapnel wound, left arm, is warranted.

9 -

ORDER

The claims of entitlement to service connection for bilateral
hearing loss and for residuals of a shrapnel wound to the scalp are
denied. The claim of entitlement to service connection for
residuals, shrapnel wound, left arm, is granted.

REMAND

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Francisco v. Brown, 7 Vet.
App. 55 (1994). However, the Board notes that the claims on appeal,
other than entitlement to service connection addressed above, are
based on the assignment of initial ratings for disabilities
following the initial awards of service connection for those
disabilities. In Fenderson v. West, 12 Vet. App. 119 (1999), the
Court held that the rule articulated in Francisco did not apply to
the assignment of an initial rating for a disability following an
initial award of service connection for that disability. Id.;
Francisco, 7 Vet. App. at 58. The Board has recharacterized these
issues on appeal in order to comply with the recent opinion by the
Court in Fenderson.

The VA has a duty to assist the veteran in the development of facts
pertinent to his claim. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R.
3.103(a) (1999). The Court has held that "[w]here, as here, the
record before the [Board] was clearly inadequate, remand ... is
required." Littke v. Derwinski, 1 Vet. App. 90, 93 (1990). The
Court has also held that the "fulfillment of the statutory duty to
assist ... includes the conduct of a thorough and contemporaneous
medical examination. . . Green v. Derwinski, 1 Vet. App. 121, 124
(1991). Although the veteran was afforded VA examinations in
conjunction with his claims on appeal in September 1995, February
1998, and August 1998, the Board does not find these examinations
to be adequate for appellate purposes as the veteran's medical
records were not available for review. As such, all available
evidence was not considered. Likewise, pertinent facts could
neither be identified nor evaluated and weighed. The Court

- 10-

has held that the requirement for evaluation of the complete
medical history of the veteran's condition operated to protect
veterans against an adverse decision based on a single, incomplete,
or inaccurate report and to enable VA to make a more precise
evaluation. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In West
v. Brown, 7 Vet. App. 70 (1994), the Court clearly indicated that
the necessity of evaluation of the complete medical history applied
not only to adjudicators, but also to examining physicians and that
a medical examination that did not reflect reliance upon a complete
and accurate history was inadequate for rating purposes and
"frustrates effective judicial review." The Board therefore
concludes that additional VA examinations are needed to provide an
accurate picture of the claimed disabilities at issue on appeal. 38
C.F.R. 3.326, 3.327 (1999).

Additionally, the September 1995 VA examiner stated that records
from service were needed, to include

nerve conduction and electromyogram studies ... to verify the
extent of his nerve damage of the left lower extremity. Should
these not be available ... the [veteran] will need to have repeat
nerve conduction studies and an electromyogram of the left lower
extremity to verify distal peripheral neuropathy versus L4/L5
possible radiculopathy of the left leg. In addition, the x-rays of
his lower back and hips should be reviewed for evaluation as to
whether or not there many be evidence of degenerative joint
disease, which given his age may be due to the trauma he suffered
in the motor vehicle accident rather than chronic use. It is
unlikely that the patient will regain normal enervation and
therefore function of his distal left lower extremity.

The Board notes that the RO has rated the functional losses of the
left lower leg injury in a single rating. Service connection for a
scar contemplates impairment to the skin, service connection for
left tibial nerve injury contemplates impairment to

the peripheral nerve, and service connection for loss of saphenous
vein contemplates impairment to the vascular system. The veteran's
symptomatology for these three disorders is distinct and separate.
As a consequence, under the principles enunciated in Brady v.
Brown, 4 Vet. App. 203 (1993), and Esteban v. Brown, 6 Vet. App.
259 (1994), his service-connected scar and vascular system injury
must be rated separately from his service-connected peripheral
nerve injury. The issue of separate ratings to be assigned for the
scar, peripheral nerve, and vascular disabilities of the left lower
extremity is remanded to the RO for further development and
readjudication.

A rating decision dated in February 1996, denied the veteran's
claim of entitlement to service connection for shrapnel wounds in
the hands, arms, buttocks, and hip. The notice of this action was
dated in February 1996, and the veteran noted his disagreement to
this action by a letter received in January 1997. Although a
statement of the case as to the issue of entitlement to service
connection for residuals of gunshot wounds to the left arm and
scalp was issued in March 1998, a statement of the case has never
been issued that addresses the claim of entitlement to shrapnel
wounds in the hands, the right arm, buttocks, and hip. Although the
Board in the past has referred such matters to the regional offices
for appropriate action, the Court has now made it clear that the
proper course of action is to remand the matter to the regional
offices. Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, this case is remanded to the RO for the following
actions:

1. All pertinent VA and private medical treatment records
subsequent to September 1999, should be obtained and associated
with the claims file.

2. The veteran should be afforded the appropriate VA examinations
to determine the extent of his service-connected left leg
disorders, headache disorder, psychiatric disorder, back disorder,
status post laceration scars of the head and face, and status post

- 12 -

laceration of the abdominal wall. All pertinent symptomatology and
findings should be reported in detail, to include the functional
limitations caused by the service-connected disorders. The claims
file must be made available to and reviewed by the examiner(s) and
the examination report(s) should reflect that such a review was
made.

With respect to the subjective complaints of pain in the left leg
and back, the examiner(s) is requested to specifically comment on
whether pain is visibly manifested on movement of the joints, the
presence and degree of, or absence of, muscle atrophy attributable
to the service-connected back and left leg disorders, the presence
or absence of changes in condition of the skin indicative of disuse
due to the service-connected back and left leg disorders, or the
presence or absence of any other objective manifestation that would
demonstrate disuse or functional impairment due to pain
attributable to the service-connected back and left leg disorders.
The examiner(s) is requested to comment upon whether the service-
connected back and left leg disorders cause weakened movement,
excess fatigability, and incoordination. Any indicated diagnostic
tests and studies should be accomplished, to include x-rays, nerve
conduction, and electromyogram studies, if deemed necessary by the
examining physician.

With respect to the veteran's service-connected post-traumatic
stress disorder, the RO must furnish the examiner with a copy of
the rating criteria for evaluating psychiatric disorders and
request that the examiner comment as to the presence or absence of
each symptom

- 13 -

and finding required under the rating criteria for ratings from 50
percent to 100 percent, and, where present, the frequency and/or
severity of each symptom and finding. The examiner should also
assign a Global Assessment of Functioning Scale score and explain
what the assigned score means. A complete rationale for any opinion
expressed should be included in the examination report.

With respect to the veteran's service-connected scars, the examiner
should comment on the location and size of the scars; the presence
or absence of tenderness, pain, and ulceration; whether the scars
are disfiguring; and whether the scars limit the function of the
parts affected.

With respect to the veteran's service-connected headaches, with
memory loss, the examiner should comment on the severity and
frequency of the headaches.

3. The veteran is hereby notified that it is his responsibility to
report for the examinations and to cooperate in the development of
the claim, and that the consequences for failure to report for a VA
examination without good cause may include denial of the claim. 38
C.F.R. 3.158, 3.655 (1999). In the event that the veteran does not
report for the aforementioned examinations, documentation should be
obtained which shows that notice scheduling the examination was
sent to the last known address. It should also be indicated whether
any notice that was sent was returned as undeliverable.

14 -

4. Following completion of the foregoing, the RO should review the
claims file and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, appropriate corrective action is to be
implemented. Specific attention is directed to the examination
reports. If the reports do not include all test reports, special
studies, or fully detailed descriptions of all pathology or
adequate responses to the specific opinions requested, the reports
must be returned to the examiners for corrective action. 38 C.F.R.
4.2 (1999).

5. Appropriate action, including issuance of a statement of the
case and notification of the veteran's appellate rights, is
necessary with regard to the issue of entitlement to service
connection for shrapnel wounds in the hands, the right arm,
buttocks, and hip. 38 C.F.R. 19.26 (1999). The veteran and his
representative are reminded that they have yet to give the Board
jurisdiction over this issue by perfecting an appeal (by filing a
Substantive Appeal) to the February 1996 rating decision denying
this issue. 38 C.F.R. 20.202 (1999). If the veteran perfects the
appeal as to this issue, the issue should be returned to the Board
for appellate review.

6. The RO should adjudicate the issue of whether separate ratings
are to be assigned to the veteran's service-connected left leg
disorders based on the impairment of separate and distinct
anatomical systems.

7. Following completion of these actions, the RO should review the
evidence and determine whether the

- 15 -                                                        

veteran's claims may now be granted, with consideration of the
holdings in Fenderson. The RO may consider assigning "staged"
ratings, if appropriate. See Fenderson, 12 Vet. App. at 126.
Thereafter, if any issue on appeal remains denied, a supplemental
statement of the case should be provided to the veteran and his
representative. After the veteran and his representative have had
an adequate opportunity to respond, the appeal should be returned
to the Board for appellate review.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the regional offices to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03. No action is required by the veteran until he
receives further notice; however, he may present additional
evidence or argument while the case is in remand status at the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

C. P. RUSSELL 
Member, Board of Veterans' Appeals

- 16 -



